H. S. Holman was justice of the peace of Precinct No. 1, Cooke County. In his court this suit was instituted by appellants as plaintiffs against appellee as defendant. Judgment was rendered for appellee, from which appellants appealed to the County Court of Cooke County. Pending the appeal Holman was elected county judge of Cooke County. When the cause was called for trial in the County Court, Holman, the county judge, declined to take jurisdiction thereof. He held that he was disqualified to try the case, from the fact that he had tried it as justice of the peace, and for this reason transferred it to the District Court of Cooke County. A trial in the District Court resulted in a judgment for appellee, from which appellants appeal.
It is urged that the District Court was without jurisdiction to try the case, the County Court having erred in the transfer referred to, and that this appeal should be dismissed.
We hold that the fact that the county judge had presided at the trial in the Justice Court did not disqualify him from hearing the case in the County Court, and did not justify its transfer to the District Court. Rev. Stats., art. 1138; Railway v. Holden, 3 Ct. App. C. C., sec. 323.
It remains for us, therefore, but to dismiss this appeal, with instructions to the District Court to transfer the cause to the County Court, and it is so ordered.
Dismissed. *Page 282